Case 4:18-cv-00735-ALM-KPJ Document 40 Filed 09/27/19 Page 1 of 3 PageID #: 399



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  ROOR INTERNATIONAL BV AND §
  SREAM, INC.                  §
       Plaintiffs              §
                               §
  v.                           §                                  Civil Action No. 4:18-cv-735
                               §
  STINKY’S SMOKE SHOP, LLC AND §
  ANDREW WHITELEY              §
       Defendants              §



                       DEFENDANTS’S NOTICE OF DEPOSITION
                   OF CORPORATE REPRESENTATIVE OF SREAM, INC.



          PLEASE TAKE NOTICE that the undersigned attorneys will take the deposition of:

 Name:                   SREAM, INC., Corporate Representative

 Date & Time:            Tuesday, October 8, 2019, beginning at 9:30 a.m. (C.S.T.)

 Place:                  The Hunnicutt Law Firm, 17330 Preston Road, Dallas, TX 75252

         Upon oral examination before a Court Reporter at the above referenced address, a Notary
 Public, or officer authorized by law to take depositions in the State of Texas. The oral examination
 will continue from hour to hour and day to day until completed. The depositions are being taken
 for the purpose of discovery, for use at trial, or for such other purposes, as are permitted under the
 applicable and governing rules.




 DEFENDANTS’S NOTICE OF DEPOSITION OF CORPORATE REPRESENTATIVE OF SREAM                      PAGE 1 OF 3
Case 4:18-cv-00735-ALM-KPJ Document 40 Filed 09/27/19 Page 2 of 3 PageID #: 400




 The person designated by Sream, Inc. with knowledge regarding:

     1. All factual allegations contained in each and every pleading filed by Sream in this case.

     2. The factual allegations in all motions filed by SREAM in this case.

     3. The intellectual property rights as alleged by SREAM in this case.

     4. The alleged damages suffered by SREAM in this case.

     5. The manufacturing of SREAM’S products.

     6. The distribution of SREAM’S products.

     7. The bases for SREAM’S denials of any request for admissions.

     8. The qualified responses to any of SREAM’S admissions.




 Dated: September 27, 2019



                                                         Respectfully submitted,




                                                          /s/ J. Stephen Hunnicutt
                                                         J. Stephen Hunnicutt
                                                         State Bar No. 10279510
                                                         Steve@Hunnicuttlaw.com
                                                         Anthony C. Waddell
                                                         State Bar No. 24042105
                                                         Anthony@Hunnicuttlaw.com
                                                         Preston Trail Atrium
                                                         17330 Preston Road, Suite 100-A
                                                         Dallas, Texas 75252
                                                         Phone: (214) 361-6740
                                                         Facsimile: (214) 691-5099
                                                         Attorneys for the Defendants


 DEFENDANTS’S NOTICE OF DEPOSITION OF CORPORATE REPRESENTATIVE OF SREAM                    PAGE 2 OF 3
Case 4:18-cv-00735-ALM-KPJ Document 40 Filed 09/27/19 Page 3 of 3 PageID #: 401




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed

 this 27th day of September 2019, with the Clerk of Court using CM/ECF, which will send a notice

 of electronic filing to all Parties listed on the Service List.


                                                          /s/ J. Stephen Hunnicutt_____
                                                          J. Stephen Hunnicutt




                                            SERVICE LIST


 Andrew K. Jacoby
 Texas Bar #24065488
 Scott, Vicknair, Hair, & Checki, LLC
 909 Poydras Street, Suite 1100
 New Orleans, Louisiana 70112
 Phone: (504) 684-5200
 Fax: (504) 613-6351
 jacoby@svhclaw.com
 Attorney for the Plaintiffs




 DEFENDANTS’S NOTICE OF DEPOSITION OF CORPORATE REPRESENTATIVE OF SREAM                   PAGE 3 OF 3
